TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00680-CV


Armstrong McCall, LP, Appellant

v.

Amcobeauty Corporation, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-08-003311, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Armstrong McCall, LP has filed Appellant's Unopposed Motion to Dismiss
Interlocutory Appeal.  We grant the motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed on Appellant's Motion
Filed:   January 7, 2009